DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Autterson (U.S. 7,695,057 Figs. 1-8) [057a].
Regarding Claim 1, Reference [057a] discloses a base member (18); and a touch fastener (17, 16) including a base and a plurality of engaging members formed on the base, wherein: the base member has been insert-molded integrally with the base using a resin material; the base member has a surface formed with an opening (opening) and having a peripheral wall part extending continuously along entire outer peripheral edges of the surface, the peripheral wall part surrounding the opening; the base member is formed with a space (12) adapted to be filled with the resin material at the time of insert-molding, the space including the opening; and the peripheral wall part of the base member is adapted to abut the base of the touch fastener at the time of insert molding and to serve as a bank for preventing the resin material filled into the space from leaking.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a lock fastener, does not depend on its method of production, i.e. insert-molded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Autterson (U.S. 7,695,057 Figs. 20-22) [057b].
Regarding Claim 3, Reference [057b] discloses a base member (riser/spacer); and a touch fastener (fastener) including a base and a plurality of engaging members formed on the base, wherein: the base member has been insert-molded integrally with the base using a resin material; the base member has a surface formed with a plurality of openings (connection opening left and right) and at least one communication groove (opening of neck); the base member is formed with a space adapted to be filled with the resin material at the time of insert-molding, the space including the plurality of openings; and the plurality of openings includes a pair of openings in fluid communication with each other through the at least one communication groove.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a lock fastener, does not depend on its method of production, i.e. insert-molded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding Claim 4, Reference [057b] discloses wherein all of the plurality of openings are in fluid communication with one another through the at least one communication groove.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Autterson (U.S. 7,695,057 Figs. 1-8) [057a].
Regarding Claim 2, Reference [057a] discloses wherein a width of the peripheral wall part is between 0.01 mm and 5.0 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have made the spacer/riser wall between 0.01 mm and 5.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 6, paragraph [0032], applicant has not disclosed any criticality for the claimed limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Autterson (U.S. 7,695,057 Figs. 20-22) [057b] in view of Autterson (U.S. 7,695,057 Figs. 1-8) [057a].
Regarding Claim 5, Reference [057b] discloses the claimed invention, but does not explicitly disclose the plurality of openings is four rectangular-shaped openings formed at an inner side than peripheral edges of the surface in a lattice arrangement.
Nevertheless, Reference [057a] teaches four rectangular-shaped openings at an inner side.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the riser/spacer assembly of Reference [057b] with the four rectangular openings in the riser/spacer assembly as taught by Reference [057a] in order to have an alternate way of connecting the riser/spacer (other alternates shown on Figs. 23-27), for more versatility in applications (Background/ Brief Summary of Invention), and alternate manufacturing purposes.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Autterson (U.S. 7,695,057 Figs. 20-22) [057b] in view of Cathcart et al. (U.S. PG Pub. 2005/0253293 A1) [293].
Regarding Claim 6, Reference [057b] discloses the claimed invention, but does not explicitly disclose the surface of the base member is formed with a plurality of air-discharge channels corresponding to the plurality of openings; the base member is formed with an air outlet hole penetrating through the base member, the air outlet hole being in a fluid communication with the plurality of openings through the plurality of air-discharge channels; and at the insert molding, air in the plurality of openings flows through the plurality of air-discharge channels into the air outlet hole.
Nevertheless, Reference [293] teaches air-discharge channels (225) into an air outlet hole (220) (Fig. 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the riser/spacer assembly of Reference [057b] with the grooves and vents as taught by Reference [293] in order to achieve proper venting and the ability to produce parts which are substantially free of voids and underfill.
Regarding Claim 7, the previously made combination of Reference [057b] / [293] and reasoning above discloses a base member; and a touch fastener including a base and a plurality of engaging members formed on the base, wherein: the base member has been insert-molded integrally with the base using a resin material; the base member has a surface formed with at least one opening and at least one air-discharge channel; the base member is formed with a space adapted to be filled with the resin material at the time of insert-molding and at least one air-outlet hole penetrating through the base member, the space including the at least one opening; and at the time of insert molding, air in the at least one opening flows through the at least one air-discharge channel into the at least one air-outlet hole.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a lock fastener, does not depend on its method of production, i.e. insert-molded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding Claim 8, the previously made combination of Reference [057b] / [293] and reasoning above discloses wherein: the at least one opening includes four openings (four openings in the structure of Ref, [293] Fig. 9) in a lattice arrangement; the surface of the base member has a peripheral wall part extending continuously along entire peripheral edges of the surface, the peripheral wall part surrounding the four openings; and the at least one air-outlet hole includes an air-outlet hole formed at a center of the four openings.
Regarding Claim 9, the previously made combination of Reference [057b] / [293] and reasoning above discloses wherein: the at least one opening includes four openings in a lattice arrangement, the four openings including a pair of first openings located adjacent to each other and a pair of second openings located adjacent to each other; the surface of the base member has a peripheral wall part extending continuously along entire peripheral edges of the surface, the peripheral wall part surrounding the four openings; the at least one air-outlet hole includes a first air-outlet hole corresponding to the pair of first openings and a second air-outlet hole corresponding to the pair of second openings; and at the time of insert molding, air in the pair of first openings flows into the first air-outlet hole, and air in the pair of second openings flows into the second air-outlet hole.
Regarding Claim 10, the previously made combination of Reference [057b] / [293] and reasoning above discloses wherein the at least one air-outlet hole is adapted to be fluidly connected to an external vacuum source through a vacuum channel formed in a mold at the time of insert molding.
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duffy, US. 7,246,416 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677